Cook, J.
The issue to be settled is whether the Director must bring claims for unpaid prevailing wages within the two-year period required by R.C. 2305.11(A). We resolve the question based on statutory interpretation and conclude that “minimum wages,” as used in R.C. 2305.11(A), does not encompass claims based on the failure to pay prevailing wage rates for work on public improvements as set forth in R.C. 4115.10.
Our analysis focuses on the specific language of the statute of limitations sought to be applied. R.C. 2305.11(A) reads in pertinent part:
“ * * * an action by an employee for the payment of unpaid minimum wages, unpaid overtime compensation * * * shall be commenced within two years after the cause of action accrued.”
The Director argues that the statute is inapplicable both because the action was brought by the Director instead of by an employee,1 and because the phrases “minimum wages” and “prevailing wages” are dissimilar concepts. We base our decision, however, solely on the distinction between minimum wages and prevailing wages.
Atlas contends that the court of appeals’ decision below is correct in holding that prevailing wages are a “species of the minimum wage law.” Harris v. Atlas Single Ply Systems, Inc. (June 25, 1991), Guernsey App. No. 90-CA-32, unreported, 1991 WL 122360, citing Dennis v. Young (1967), 17 Ohio Misc. 294, 46 O.O.2d 364, 243 N.E.2d 773, affirmed (Sept. 20, 1968), Tuscarawas App. No. 982, unreported. In support, Atlas and Dennis, supra, direct our attention to references in the prevailing-wage statutes to “minimum rate of wages" (R.C. 4115.04) and language such as “pay * * * not less * * * than the [fixed] rate” (R.C. 4115.06), as evidence that the nature of the prevailing wage law establishes a minimum threshold wage. We find, however, as did the conflicting courts of appeals’ decisions, that sound reasons exist to rule *173that “prevailing wage” and “minimum wage” as used in the Revised Code are not synonymous.
The term “minimum wages” denotes a specified hourly wage guaranteed to all qualified workers under federal and Ohio law. It is a dollar and cents amount readily cited by most American adults — $4.25 at the time of the decision. R.C. Chapter 4111. The term “prevailing wage,” by contrast, is calculated based on union wages paid in a given locale and based on a sum of various compensation factors defined in R.C. 4115.03(E), including hourly wage rates and fringe benefits. Accordingly, if we were to find that the reference in R.C. 2305.11(A) to “minimum wages” governs actions for prevailing wages, we would be ascribing two entirely different meanings to the use of the term “minimum wages.” See, generally, Harris v. Van Hoose (1990), 49 Ohio St.3d 24, 550 N.E.2d 461.
This court has previously differentiated prevailing wages from minimum wages in Craig v. Youngstown (1954), 162 Ohio St. 215, 55 O.O. 110, 123 N.E.2d 19. The court stated in Craig, supra, at 221, 55 O.O. at 112-113, 123 N.E.2d at 22:
<< * * * n js view of this court that the Prevailing Wage Law does not establish ‘a minimum wage’ in the sense that those words are used in * * * the Constitution.2 * * * It is only pertinent to observe that the subject of minimum wage was covered by the General Assembly by the enactment of statutes entirely separate from those comprising the Prevailing Wage Law.” (Emphasis sic and footnote added.)
We are not persuaded to overrule Craig.
We agree with the following reasoning from the conflicting decision of Harris v. J.A. Schultz & Son, Inc. (July 17, 1987), Wood App. No. WD-86-81, unreported, 1987 WL 14229. R.C. 2305.11(A) expressly mentions unpaid overtime compensation and unpaid minimum wages. Thus, the absence of prevailing wages in that language suggests the legislative intent to exclude such term, using the maxim expressio unius est exclusio alterius, meaning the mention of one thing implies the exclusion of another. See State ex rel. Cunningham v. Indus. Comm. (1987), 30 Ohio St.3d 73, 30 OBR 176, 506 N.E.2d 1179. Moreover, minimum wage laws and prevailing wage laws were enacted in different chapters of the Revised Code with each having a different purpose. The minimum wage laws were enacted to protect all workers; the prevailing wage laws were intended to support the integrity of the collective *174bargaining process in the building and construction trades, State ex rel. Evans v. Moore (1982), 69 Ohio St.2d 88, 91, 23 O.O.3d 145, 146, 431 N.E.2d 311, 313.
Based on the foregoing, we conclude that R.C. 2305.11(A) does not apply to limit the time for bringing actions for recovery of unpaid prevailing wages. Although R.C. Chapter 4115 prescribes no time limitation on actions brought by the Director, that is not reason enough to compel application of R.C. 2305.11(A), which is inapposite.
We do not reach the sound public policy arguments generally favoring statutes of limitations. This is a problem to be resolved by the legislature.
The judgment of the court of appeals is reversed and the cause is remanded to the trial court for proceedings consistent with this opinion.

Judgment reversed and cause remanded.

Moyer, C.J., Sweeney, Douglas and H. Brown, JJ., concur.
Holmes and Jones, JJ., separately dissent.
Fred E. Jones, J., of the Twelfth Appellate District, sitting for Wright, J.
Deborah L. Cook, J., of the Ninth Appellate District, sitting for Resnick, J.

. The court of appeals found no reason to distinguish an action brought on behalf of employees from an action by an employee.


. The issue required reference to Section 34, Article II of the Ohio Constitution, which provides: “Laws may be passed fixing and regulating the hours of labor, establishing a minimum wage * * (Emphasis added.)